ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES
PER CURIAM: *
*521This case returns to us on remand from the Supreme Court, No. 14-493, Kent Recycling Services, LLC v. United States Army Corps of Engineers. The Supreme Court vacated our affirmance of the district court’s dismissal of the claims before it for lack of subject-matter jurisdiction and remanded this case to us for further proceedings consistent with the Court’s opinion in Army Corps of Engineers v. Hawkes Co., 578 U.S. -, 136 S.Ct. 1807, 195 L.Ed.2d 77 (2016). Accordingly, we VACATE the district court’s dismissal and REMAND this case to the district court for the Middle District of Louisiana for further proceedings consistent with the opinion of the Supreme Court.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.